Case 6:20-cv-00055-RSB-BWC Document 67 Filed 01/06/21 Page1of3

IN THE UNITED STATES DISTRICT COURT = U.S.0'5 75.0.0) COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA
STATESBORO DIVISION

RANDY JENKINS HARMON, JR.,
Plaintiff,
v.
WARDEN DOUG WILLIAMS, et al.,

Defendants.

 

120 DEC 22 P |: yy

CARMA

CIVIL ACTION NO. 6#t8-ev-83 GA.

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
STATESBORO DIVISION

RANDY JENKINS HARMON, JR.,
Plaintiff,
Vv.
WARDEN DOUG WILLIAMS, et al.,

Defendants.

 

CIVIL ACTION NO.: 6:19-cv-99

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
STATESBORO DIVISION

RANDY JENKINS HARMON, JR.,
Plaintiff,
v.
CO II NICOLE JOHNSTON-BENNETT, et al.,

Defendants.

 

CIVIL ACTION NO.: 6:19-cv-107
Case 6:20-cv-00055-RSB-BWC Document 67 Filed 01/06/21 Page 2 of3

ORDER

These matters are before the Court on Plaintiff's 42 U.S.C. § 1983 Complaints in the above-
captioned cases. Doc. 1, Doc. 1; Doc 1.! On August 8, 2018, Plaintiff filed a § 1983 Complaint
in Case Number 6:18-cv-83 and alleged he had to undergo a strip search upon his arrival at Smith
State Prison and his property was confiscated. Doc. 1-1 at 1. Plaintiff also complained about his
placement in Tier II administrative segregation at Smith State Prison and the processes related to
his continued confinement in the Tier II program. Id. at 1-12. Plaintiff named as Defendants
former Warden Doug Williams, Yolanda Byrd, Deric Godfrey, Tammy Watkins, and Scherika
Wright. Doc. 1. After the Court consolidated two other causes of action in Case Number 6:18-
cv-83, the Magistrate Judge directed service of the majority of Plaintiff's claims. Docs. 17, 18,
19.

On November 4, 2019, Plaintiff filed another § 1983 Complaint in Case Number 6:19-cv-
99. Doc. 1. In this Complaint, Plaintiff sets forth allegations concerning his placement and
continued confinement in Tier II administrative segregation while he was housed at Smith State
Prison. Id. Plaintiff names as Defendants Warden Doug Williams, Yolanda Byrd, Justin
Maldonado, Jonathan Santiago, Dennis Collier, Venicestare Shepard, and Cindy Smith.

Just three weeks later, on November 25, 2019, Plaintiff filed a third § 1983 Complaint
concerning his placement and continued confinement in Tier I] administrative segregation while
he was housed at Smith State Prison in Case Number 6:19-cv-107. In this cause of action, Plaintiff
names Nicole Johnston-Bennett, Brad Laurence, Justin Maldonado, Vinicestare Shepard, Jordan

Wicker, Doug Williams, and Cindy Smith as Defendants. Id.

 

' In citing to the dockets in these three cases, the Court references the filings in Case Number 6:18-cv-83
first, the filings in Case Number 6:19-cv-99 second, and the filings in Case Number 6:19-cv-107 third.
Case 6:20-cv-00055-RSB-BWC Document 67 Filed 01/06/21 Page 3of3

Plaintiff also filed two other causes of action with this Court in which he makes similar
allegations against some of the same Defendants, Case Numbers 6:20-cv-20 and 6:20-cv-55.
These two cases are assigned to the Honorable R. Stan Baker for plenary review. In the interest
of judicial economy, I hereby TRANSFER Case Numbers 6:18-cv-83, 6:19-cv-99, and 6:19-cv-
107 to Judge R. Stan Baker for his plenary review.

SO ORDERED, this St? “Gay of December, 2020.

   

 

   

C4
J. RANDAL HALL, CAIEF JUDGE
UNITED STATES DISTRICT COURT
N DISTRICT OF GEORGIA
